ORDER

PER CURIAM:
AND NOW, this 8th day of November, 2001, upon consideration of the certified copy of the Order of the Supreme Court of New Jersey dated July 24, 2001, placing David Allen Curdo on disability inactive status, and filed with this Court pursuant to Rule 301(c), Pa.R.D.E., it is hereby
ORDERED that David Allen Curcio’s status be immediately modified from inactive status pursuant to Rule 219, Pa. R.D.E., to inactive status pursuant to Rule 301(c), Pa.R.D.E., for an indefinite period until further Order of this Court, and he shall comply with the provisions of Rule 217, Pa.R.D.E.